                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO



 Covenant Weddings LLC and                             Case No. 1:20-cv-01622
 Kristi Stokes,
                                                       Judge James S. Gwin
                     Plaintiffs,
        v.
                                                  Plaintiffs’ Unopposed Motion for
 Cuyahoga County,                                Extension to File Reply in Support
                                                      of Plaintiffs’ Preliminary
                     Defendant.                           Injunction Motion



                                         Motion

      Plaintiffs Covenant Weddings LLC and Kristi Stokes move for an Order

granting Plaintiffs leave until October 30, 2020, to file a reply in support of

Plaintiffs’ preliminary injunction motion.

Background
      Plaintiffs filed their complaint and motion for a preliminary injunction in this
case on July 22, 2020. Defendant filed its response to Plaintiffs’ preliminary

injunction motion, ECF No. 14, on September 3. Local Rule 7.1 grants Plaintiffs 7

days to file a reply. On September 4, the parties began conferring about a possible

resolution to Plaintiffs’ motion and this case. On September 9, Plaintiffs requested

leave until October 9, to file their reply in support of the preliminary injunction

motion given the parties’ ongoing discussions. At this time, those discussions are

still ongoing. For this reason, Plaintiffs ask for leave until October 30 to file their

reply in support of Plaintiffs’ preliminary injunction motion.



                                             1
Respectfully submitted this 6th day of October 2020.

s/ Jonathan Scruggs                      Matthew J. Burkhart
Jonathan A. Scruggs                      OH Bar No. 0068299
AZ Bar No. 030505                        Gallagher Kavinsky & Burkhart LPA
Katherine L. Anderson                    8740 Orion Place, Suite 200
AZ Bar No. 033104                        Columbus, OH 43240-4063
Alliance Defending Freedom               (614) 885-9022
15100 N. 90th Street                     (614) 885-9024 (facsimile)
Scottsdale, AZ 85260                     mjb@gkb-law.com
(480) 444-0020
(480) 444-0028 (facsimile)
jscruggs@ADFflegal.org
kanderson@ADFlegal.org

David A. Cortman
GA Bar No. 188810
Alliance Defending Freedom
1000 Hurricane Shoals Rd. NE
Ste. D-1100
Lawrenceville, GA 30043
(770) 339-0774
(770) 339-6744 (facsimile)
dcortman@ADFlegal.org

Johannes S. Widmalm-Delphonse
MN Bar No. 396303
Alliance Defending Freedom
20116 Ashbrook Place, Suite 250
Ashburn, VA 20147
(571) 707-4655
(571) 707-4656 (facsimile)
jwidmalmdelphonse@ADFlegal.org


                            ATTORNEYS FOR PLAINTIFFS




                                         2
                          CERTIFICATE OF SERVICE

      I hereby certify that on October 6, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system. I further certify that the foregoing

motion will be sent to the Defendant via the Court’s CM/ECF system.


                                               s/ Jonathan Scruggs
                                               Jonathan Scruggs




                                           3
